Citation Nr: 0638669	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady - 
private attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Court of Appeals for Veterans Claims (Court) issued an 
order following a joint motion for remand in April 2006, 
directing additional records be obtained, and any other 
indicated development be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA outpatient 
treatment records from 1996 to 1999, and 
from 2002 to the present.  

2.  Following the requested development, 
the veteran should be scheduled for an 
examination by a person or persons with 
the appropriate medical expertise, who 
should be asked to opine whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the veteran's 
diabetes mellitus aggravated his 
hypertension and/or any current eye 
condition.  If it is determined that the 
veteran's diabetes mellitus did aggravate 
his hypertension and/or his eye condition, 
the examiner(s) should express, if 
possible, the percentage of the disability 
caused by the aggravation.  The claims 
file should be provided the examiner(s) 
and any opinion rendered should be 
supported by a complete rationale. 

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



